Title: From James Madison to Ambrose Madison, 8 November 1787
From: Madison, James
To: Madison, Ambrose


Dear brother
New York Novr. 8th. 1787.
Having mislaid your last favor, I can not acknowledge it by reference to its date. It contained two requests, the one relating to Mr. House’s rule of calculating the weight of the Tobacco; the other to my being a candidate in Orange for the Convention. In answer to the first point I inclose the rule exemplified. If this should not suffice, I will send you a calculation in detail for the whole account. In answer to the second point, I am to observe that it was not my wish to have followed the Act of the General Convention into the Convention of the State; supposing that it would be as well that the final decision thereon should proceed from men who had no hand in preparing and proposing it. As I find however that in all the States the members of the Genl. Convention are becoming members of the State Conventions, as I have been applied to on the subject by sundry very respectable friends, as I have reason to believe that many objections in Virginia proceed from a misconception of the plan, or of the causes which produced the objectionable parts of it; and as my attendance at Philadelphia, may enable me to contribute some explanations and informations which may be of use, I shall not decline the representation of the County if I should be honoured with its appointment. You may let this be known in such way as my father & yourself may judge best. I shall be glad to hear from [you] on the subject, and to know what competition there will probably be and by whom.
As far as present appearances denote, the N. England States R. Island excepted, will all adopt the new Constitution. N. Jersey certainly will. So will Penna. according to the best opinions, by a very decided majority. I have favorable information also from Maryland; though it is not improbable that the opposition likely to be made in Virginia will have some effect on that side, as well as on the side of N. Carolina, which in general has been said to be well disposed. Like information has been recd. from the two more Southern States; but it is too early to pronounce on their disposition. This State (N. York) is much divided. The party in power, are unwilling to surrender any portion of it. The other party is composed of the more respectable citizens, and is warmly attached to the proposed Constitution. Whatever may be the sense of the Majority the State will scarcely have a will of its own, if New England on one side and N. Jersey & Pena. on the other come heartily into the measure.
A French packet arrived a few days ago; but brings no decisive information concerning the Dutch. It continues to be uncertain what their fate is to be. A war between Russia & Turkey is said to have been declared by the latter. A great change has taken place in the French Ministry. The Parliament lately banished, has got back to Paris, and it is expected that the new taxes against which they remonstrated, will not be enforced. Provincial assemblies are at length established throughout the Kingdom. The Marquis de la Fayette is a leading member of one of them. The Count de Moustier is appointed Minister to the U. States in the place of the Chevalier de la Luzerne, and may soon be expected here.
I have now given you all the news foreign & domestic, and have only to add my dutiful regards to my father & Mother, and to request that I may be properly remembered to all others. Yrs. affectly.
Js. Madison Jr.
N.B. The Almanack & other papers herewith enclosed are for my father.
